Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US2018/025086, filed on 03/29/2018.
Claims 1, 7, 21, 25, 48-50, 73, 90-102, and 103-135 are currently pending.
*The examiner is acknowledging the filing of a Supplemental Response on April 06, 2022, amending claims 1, 7, 50, 73, 90-93, 96, 101, and 102, and adding new claims 103-135 is acknowledged.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 09/17/2021), Applicants filed a response and an amendment on February 17, 2022, amending claims 1, 7, 21, 25, and 48, canceling claims 8, 20, 42,  56, 58-59,  62, 66-67, 71, 75, and 78, and adding new claims 90-102 is acknowledged. 
Claim(s) 50 and 73 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 7, 21, 25, 48-49, 90-102 and 103-135 are present for examination.

Applicants' arguments filed on February 17, 2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of Claim 1, 7, 20, 21, 25, 48, and 49 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

The previous rejection of Claims 1, 7, 20, 21, 25, 48, and 49 under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claim 7 under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claim 20 (depends non-elected claim 8) under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of Claims 1, 7, 20 (depends on non-elected claim 8), 21, 25, 48 and 49 are rejected under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement, and Scope of Enablement is withdrawn in view of Applicant’s amendment to the claims, current Examiner’s amendment by the Examiner  and Applicants persuasive arguments. 
  
Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1, 7, 20 (depends on non-elected claim 8), and 21, 25, 48 and 49 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Morikawa et al. (Reductase mutant for forming biopolymer. WO 2006/043555-A1 (Japanese), publication 04/27/2006, see IDS, now attached English translated document WO 2006/043555-MT) is withdrawn in view of Applicant’s amendment to the claims, current Examiner’s amendment by the Examiner and Applicants persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Micheal L. Hebert, applicants’ representative on 04/08/2022. 

Election/Restriction
Claims 1, 7, 21, 25, 48-49, 90-102 and 103-135 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 50 and 73 are  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 04/16/2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I, III and V (claims 1, 7, 21, 25, 48-49, 50, 73, 90-102 and 103-135) as set forth in the Office action mailed on 04/16/23021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
102.	(Currently amended) The cell of claim 101, wherein the cell produces one or more of the following: 
(a) an increased amount of 1,3-BDO when cultured for at least 30 or 40 hours under conditions comprising a peak weight-based oxygen uptake rate of 2/kg/hr, 40 mmol O2/kg/hr, 30 mmol O2/kg/hr, 25 mmol O2/kg/hr, or lower, as compared to a cell in which the thiolase instead comprises the amino acid sequence of SEQ ID NO: 6; 
(b) a decreased amount of pyruvate when cultured for at least 30 or 40 hours under conditions comprising a peak weight-based oxygen uptake rate of 2/kg/hr, 40 mmol O2/kg/hr, 30 mmol O2/kg/hr, 25 mmol O2/kg/hr, or lower, as compared to a cell in which the thiolase instead comprises the amino acid sequence of SEQ ID NO: 6; and/or
(c) 1,3-BDO and pyruvate at an increased ratio of 1,3-BDO to pyruvate when cultured for at least 30 or 40 hours under conditions comprising a peak weight-based oxygen uptake rate of 2/kg/hr, 40 mmol O2/kg/hr, 30 mmol O2/kg/hr, 25 mmol O2/kg/hr, or lower, as compared to a cell in which the thiolase instead comprises the amino acid sequence of SEQ ID NO: 6.
.
106.	(Currently amended) The cell of claim 102, the 1,3-BDO is at least 
111.	(Currently amended)	The method of claim 110, wherein the 1,3-BDO is at least 
112.	(Currently amended) The method of claim 110, wherein the 1,3-BDO is at least 
113.	(Currently amended) The method of claim 110, wherein the 1,3-BDO is at least 
114.	(Currently amended) The method of claim 110, wherein the 1,3-BDO is at least 
115.	(Currently amended) The method of claim 110, wherein the 1,3-BDO is at least 
118.	(Currently amended) The method of claim 117, wherein the 1,3-BDO is at least .

Allowable Subject Matter
	Claims 1, 7, 21, 25, 48-49, 50, 73,  90-102 and 103-135 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed an isolated nucleic acid molecule selected from: (a)	a first nucleic acid molecule encoding a first variant of a reference polypeptide, wherein (i) the reference polypeptide has the amino acid sequence of SEQ ID NO: 2, (ii) the first variant comprises one or more amino acid substitutions, but less than 20 amino acid substitutions, relative to SEQ ID NO: 2, and (iii) the one or more amino acid substitutions relative to SEQ ID NO: 2 comprises a substitution at position G35 selected from G35A, G35C, G35D, G35E, G35H, G35K, G35L, G35M, G35P, G35S, G35T, G35V, and G35Y; (b)	a second nucleic acid molecule encoding a second variant of the reference polypeptide, wherein the second variant (i) comprises one or more amino acid substitutions relative to SEQ ID NO: 2, wherein the one or more amino acid substitutions relative to SEQ ID NO: 2 comprises a substitution at position G35 selected from G35A, G35C, G35D, G35E, G35H, G35K, G35L, G35M, G35P, G35S, G35T, G35V, and G35Y, and (ii) has, other than the substitution at position G35, at least 85% sequence identity to SEQ ID NO: 2, while retaining the substitution at position G35; (c) a third nucleic acid molecule that hybridizes to the first or second nucleic acid molecule of part (a) or (b), respectively, under highly stringent hybridization conditions and comprises a nucleic acid sequence that encodes the one or more amino acid substitutions relative to SEQ ID NO: 2; and (d)	a fourth nucleic acid molecule that is fully complementary to the first nucleic acid molecule of part (a), the second nucleic acid molecule of part (b), or the third nucleic acid molecule of part (c); wherein the first nucleic acid molecule, the second nucleic acid molecule, the third nucleic acid molecule, and the fourth nucleic acid molecule are not naturally occurring. The prior art does not teach an isolated nucleic acid molecule selected from: (a) a first nucleic acid molecule encoding a first variant of a reference polypeptide, wherein (i) the reference polypeptide has the amino acid sequence of SEQ ID NO: 2, (ii) the first variant comprises one or more amino acid substitutions, but less than 20 amino acid substitutions, relative to SEQ ID NO: 2, and (iii) the one or more amino acid substitutions relative to SEQ ID NO: 2 comprises a substitution at position G35 selected from G35A, G35C, G35D, G35E, G35H, G35K, G35L, G35M, G35P, G35S, G35T, G35V, and G35Y; (b) a second nucleic acid molecule encoding a second variant of the reference polypeptide, wherein the second variant (i) comprises one or more amino acid substitutions relative to SEQ ID NO: 2, wherein the one or more amino acid substitutions relative to SEQ ID NO: 2 comprises a substitution at position G35 selected from G35A, G35C, G35D, G35E, G35H, G35K, G35L, G35M, G35P, G35S, G35T, G35V, and G35Y, and (ii) has, other than the substitution at position G35, at least 85% sequence identity to SEQ ID NO: 2, while retaining the substitution at position G35; (c) a third nucleic acid molecule that hybridizes to the first or second nucleic acid molecule of part (a) or (b), respectively, under highly stringent hybridization conditions and comprises a nucleic acid sequence that encodes the one or more amino acid substitutions relative to SEQ ID NO: 2; and (d) a fourth nucleic acid molecule that is fully complementary to the first nucleic acid molecule of part (a), the second nucleic acid molecule of part (b), or the third nucleic acid molecule of part (c); wherein the first nucleic acid molecule, the second nucleic acid molecule, the third nucleic acid molecule, and the fourth nucleic acid molecule are not naturally occurring, in view of Applicant’s amendment to the claims, current Examiner’s amendment by the Examiner and Applicants persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656